IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




NO. 210-04



JIMMY LEE FLORES, Appellant

v.


THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

YOKUM COUNTY




 Per Curiam

O P I N I O N



 Appellant was convicted of injury to a child and his punishment was assessed at  fifty
years.   The Court of Appeals affirmed.  Flores v. State, 07-02-0224-CR (Tex. App.- Amarillo,
delivered November 24, 2003).

	The Court of Appeals held that an out-of-court statement admitted  under T.R.E. 803 (24)
as a statement against interest did not violate the Confrontation clause, because it qualified as
a "firmly rooted" hearsay exception.  Appellant has filed a petition for discretionary review
challenging that holding.
	At the time the Court of Appeals handed down its opinion in this case, it did not have the
benefit of the United States Supreme Court's opinion in Crawford v. Washington, __U.S. __,
124 S. Ct. 1354, __L.Ed. 3d ___ (2004).  Accordingly, we grant grounds three and four of
Appellant's petition for discretionary review, vacate the judgment of the Court of Appeals, and
remand to that court for reconsideration in light of Crawford.  Appellant's remaining grounds
for review are dismissed.
Delivered: September 15, 2004.
Do not Publish